United States Court of Appeals
                                For the Eighth Circuit
                         ___________________________

                                 No. 19-3373
                         ___________________________

                                  Eugene Scalia,

                                              Petitioner

                                         v.

                         Red Lake Nation Fisheries, Inc.,

                                         Respondent
                                  ____________

      Appeal from the Occupational Safety and Health Review Commission
                               ____________

                           Submitted: October 22, 2020
                             Filed: December 4, 2020
                                  ____________

Before BENTON, SHEPHERD and KELLY, Circuit Judges.
                          ____________

BENTON, Circuit Judge.

       Red Lake Nation Fisheries, Inc. received two citations under the Occupational
Safety and Health Act, 29 U.S.C. §§ 651-78. The Occupational Safety and Health
Review Commission dismissed them. The Secretary of Labor appeals. Having
jurisdiction under 29 U.S.C. § 660(b), this court denies the petition for review.

      The Fishery operates on the Red Lake Indian Reservation in Minnesota. The
Fishery is organized under tribal law. All employees are members of the Red Lake
Band of Chippewa Indians. Only members of the tribe own shares in the Fishery.
The Fishery sells fish and fish-related products online, through retail outlets off the
reservation, and directly at the Fishery’s plant on the reservation.

      On November 6, 2017, a Fishery boat capsized on the reservation in Lower
Red Lake. Two employees drowned. OSHA inspectors entered the reservation.
OSHA issued the Fishery two citations: (1) failure to require use of personal flotation
devices under 29 C.F.R. § 1910.132(a); (2) failure to report death of an employee
within eight hours under 29 C.F.R. § 1904.39(a)(1). OSHA proposed a total penalty
of $15,521. The Fishery contested the citations and the proposed penalty. The
Secretary of Labor filed a complaint with the OSH Review Commission. The
Fishery moved to dismiss. On August 6, 2019, the ALJ granted the motion to
dismiss, characterizing it as a motion for summary judgment, relying on Eighth
Circuit law.

       The Secretary of Labor argues the ALJ erred because the OSH Act applies to
tribal businesses unless Congress says otherwise—a question of law this court
reviews de novo. Yankton Sioux Tribe v. Podhradsky, 606 F.3d 994, 1004 (8th Cir.
2010).

      “[G]eneral Acts of Congress apply to Indians as well as to all others in the
absence of a clear expression to the contrary.” Federal Power Comm’n v.
Tuscarora Indian Nation, 362 U.S. 99, 120 (1960). See generally United States v.
Wadena, 152 F.3d 831, 841-42 (8th Cir. 1998) (applying Tuscarora to criminal law);
Holt v. Comm’r of Internal Revenue, 364 F.2d 38, 40 (8th Cir. 1966) (applying
Tuscarora to tax law); United States v. Red Lake Band of Chippewa Indians, 827
F.2d 380, 383 (8th Cir. 1987) (holding tribal courts are not exempt from executive
agency record requirements).

      “This general rule in Tuscarora, however, does not apply when the interest
sought to be affected is a specific right reserved to the Indians.” EEOC v. Fond du
Lac Heavy Equip. & Constr. Co., 986 F.2d 246, 248 (8th Cir. 1993). Treaty rights


                                         -2-
are a prime example. United States v. Winnebago Tribe of Nebraska, 542 F.2d
1002, 1005 (8th Cir. 1976). “Specific Indian rights will not be deemed to have been
abrogated or limited absent a ‘clear and plain’ congressional intent.” Fond du Lac,
986 F.2d at 248, citing United States v. Dion, 476 U.S. 734, 738 (1986). “[A]reas
traditionally left to tribal self-government, those most often the subject of treaties,
have enjoyed an exception from the general rule that congressional enactments, in
terms applying to all persons, includes Indians and their property interests.” Id.

       Fond du Lac involved a “strictly internal matter” of a “dispute . . . between an
Indian applicant and an Indian tribal employer,” which the EEOC considered a
violation of the Age Discrimination in Employment Act. Id. at 249. The business
was located on the reservation; the applicant was a member of the tribe. Id. This
court held: “Subjecting such an employment relationship . . . to federal control and
supervision dilutes the sovereignty of the tribe.” Id. “Federal regulation of the tribal
employer’s consideration of age . . . interferes with an intramural matter that has
traditionally been left to the tribe’s self-government.” Id. Fond du Lac cited
approvingly Donovan v. Navajo Forest Products Industries, 692 F.2d 709, 712 (10th
Cir. 1982). Most important to the case here, this court characterized Donovan as
similarly holding “OSHA [] inapplicable to tribe[s] in part because enforcement
‘would dilute the principles of tribal sovereignty and self-government recognized in
the treaty.’” Id., citing Donovan, 692 F.2d at 712. Fond du Lac declined the
narrower view of tribal sovereignty adopted in Smart v. State Farm Ins., 868 F.2d
929, 935 (7th Cir. 1989) (later superseded by statute, see Meyers v. Oneida Tribe of
Indians of Wisconsin, 836 F.3d 818, 827 (7th Cir. 2016)) and Donovan v. Coeur
d'Alene Tribal Farm, 751 F.2d 1113, 1116 (9th Cir. 1985). See also Reich v.
Mashantucket Sand & Gravel, 95 F.3d 174, 178 (2d Cir. 1996); Menominee Tribal
Enters. v. Solis, 601 F.3d 669, 670-71 (7th Cir. 2010).

      For a statute of general applicability to apply to Indian self-government, this
court looks for either an “explicit statement of Congress” or “evidence of
congressional intent to abrogate . . . in the legislative history of a statute.” Dion, 476
U.S. at 739-40. Fond du Lac found no congressional abrogation because the only


                                          -3-
evidence of intent was the similar definitions of “employer” in the Age
Discrimination in Employment Act and Title VII of the Civil Rights Act. Fond du
Lac, 986 F.2d at 250. The court said this evidence does not meet the “clear and plain
intent” requirement, in part because “ambiguities of congressional intent must be
resolved in favor of the tribal sovereignty.” Id., citing Cotton Petroleum Corp. v.
New Mexico, 490 U.S. 163, 178 (1989).

      Fond du Lac controls this case. First, both deal with conduct of employees
who are tribe members and commercial businesses organized under tribal law,
located on tribal land. Second, both the ADEA and OSHA define “employer” to
exclude “the United States, a corporation wholly owned by the Government of the
United States, or a State or political subdivision thereof.” Compare 29 U.S.C. §
630(b) with 29 U.S.C. § 652(5) (“[A] person engaged in a business affecting
commerce who has employees, but does not include the United States . . . or any
State or political subdivision of a State.”). Both statutes do not mention Indian
commerce. The Fishery’s case is stronger than the Fond du Lac employer’s. The
Fishery has an explicit treaty right to fish that OSH regulations would encumber, see
United States v. White, 508 F.2d 453, 456-57 (8th Cir. 1974), while the Fond du Lac
employer had only a general right to self-govern on purely intramural affairs. See
Fond du Lac, 986 F.2d at 248. See also United States v. Brown, 777 F.3d 1025,
1031 (8th Cir. 2015) (suggesting the treaty right to fish is construed broadly).

       Finally, “[i]t is difficult to overstate the differences between the Red Lake
Reservation and nearly all other Indian reservations.” Nord v. Kelly, 520 F.3d 848,
857 (8th Cir. 2008) (Murphy, J., concurring). “It has retained much of the autonomy
and sovereignty that existed on all reservations.” Id. “Red Lake [is] perhaps the
most insular and nonintegrated reservation in the United States; it has also preserved
for the band an independence not experienced on other reservations.” Id. Even if
OSHA applied to Indian activities in other circumstances, OSHA does not apply to




                                        -4-
an enterprise owned by and consisting solely of members of perhaps the most insular
and independent sovereign tribe. 1

                                   *******

      The petition for review is denied.
                       ______________________________




      1
        The Secretary of Labor discusses the general right to exclude, which this
court need not decide.

                                       -5-